Citation Nr: 0311067	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to March 10, 1997, 
for a 70 percent evaluation for PTSD.  

3.  Entitlement to an effective date prior to March 10, 1997, 
for a total rating based on individual unemployability due to 
service connected disabilities. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from October 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and July 2001 rating 
decisions of the Cleveland, Ohio, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the issues of entitlement to an 
increased evaluation for PTSD and entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities were previously before the Board in 
December 1998, at which time the veteran's claims were 
denied.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
An April 1999 Joint Motion requested items of relief to 
include vacating each aspect of the Board's January 1998 
disposition and remanding the claim for development to 
include affording the veteran opportunity to submit 
additional evidence.  In April 1999, the Court agreed to this 
motion.  These issues were returned to the Board in December 
1999, which remanded for further development.  

In a July 2001 rating decision, the RO increased the rating 
for the veteran's PTSD to the current 70 percent evaluation.  
In addition, the RO awarded a total rating based on 
individual unemployability due to service connected 
disabilities.  The RO contacted the veteran by letter in July 
2001, and asked if he was satisfied with the 70 percent 
evaluation for PTSD.  The veteran did not reply to this 
letter.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for an increased evaluation for PTSD 
remains on appeal.  As the veteran has received a complete 
grant of benefits for his claim of entitlement to a total 
rating based on individual unemployability, this issue is no 
longer on appeal.  

In January 2003, the Board mailed a letter to the veteran and 
his representative which stated that a Substantive Appeal may 
not have been filed for the veteran's claims for an earlier 
effective date for his increased evaluation for his PTSD, and 
for his total rating based on unemployability.  Subsequently, 
it was established a timely substantive appeal as to these 
issues was received.  Accordingly, the Board may proceed to 
consider the issues set forth on the title page.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record shows that the veteran has not received any of the 
notification required by VCAA.  Therefore, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  Therefore, for these reasons, a remand is required.

In this regard, it is noted that regulations promulgated by 
VA in 2002, were largely designed to permit the Board itself 
to correct certain deficiencies in the development of cases 
as described in the preceding paragraph.  On May 1, 2003, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the regulation under 
which the Board was acting.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, ___F.3d___ Nos. 
02-7304, -7305,-7316 (Fed. Cir. May 1, 2003).  In view of 
this, the Board considers that a remand is necessary in this 
case to ensure the veteran has been provided appropriate 
notice under 38 U.S.C.A. § 5103.  

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




